DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of amendments to claims filed 4/26/22. Claims 1 and 14 have been amended and claims 2-4 and 15, 16 are canceled. Claims 1,5-14 and 17-22 are pending of which claims 1 and 14 are independent.
Allowance and reasons for allowance
3. Claims 1 and 14 are allowed and claims 5-13 and 17-22 are allowed by virtue of their dependence on claims 1 and 14.
4. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claims 1 and 14:
A device/method for detecting objects, the device comprising:
a controller for controlling said camera configuration and evaluating video
frames recorded by said camera configuration said controller configured to
operate said infrared illuminator in a pulsed fashion, and a timing of said infrared
illuminator being synchronous with a measurement cycle of said at least one
camera, wherein said controller is configured to operate said infrared illuminator
with infrared pulses of different radiation power, and to determine a distance of an
object from said camera configuration and/or a movement of the object from an
intensity difference of measurement signals recorded by said at least one camera
as a result of the infrared pulses of different radiation powers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior art
5. Prior art by Miao et al. (US 10009554) discloses a device and method for detecting objects with a controller for controlling a camera configuration but fails to disclose wherein said controller is configured to operate said infrared illuminator with infrared pulses of different radiation power, and to determine a distance of an object from said camera configuration and/or a movement of the object from an intensity difference of measurement signals recorded by said at least one camera as a result of the infrared pulses of different radiation powers.
Other relevant art: Nadler (US 20170039413).
In the instant invention, because of the pulsed operation higher radiation powers are achieved with a lower energy outlay. The operation with pulses of different radiation power allows for the determination of the distance of an object and for detection of a movement of the object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEENAKSHI S SAHU/Examiner, Art Unit 2884                                                                                                                                                                                                        

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884